DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wheels, rollers, or castors” in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7, 10, 15, 17, 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, 10, 15, the term “preferably” renders the scope of the claims unclear because it fails to set forth the metes and bounds of the claim limitation.
Regarding claim 17, 20, the term “such as” renders the scope of the claims unclear because it fails to set forth the metes and bounds of the claim limitation.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 10-14, 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 5,454,478 to Everson.
Regarding claim 1, 20, Everson discloses a kit and a container (Fig 1) capable of holding combat sport equipment, a removable receptacle (42), the container comprises a hollow body (12) defined by four sidewalls (14, 16, 18, 20) that extend from a closed base (22) to an open mouth, a handle (24) provided on one of the sidewalls (14) of the hollow body, the handle comprising a first elongate member (A, Fig 1 below) and second elongate member (B, Fig 1 below), wherein the first member has an elongate axis that lies parallel to the plane of the closed base (Fig 1), the second elongate member has an elongate axis that lies perpendicular to the plane of the closed base (Fig 1), a lid (100) having an inner surface (C, Fig 1 below) that comprises a flat area, an outer surface (D, Fig 2 below), four edge (104, 106, 108, 110), wherein one of the edges is pivotally connected (at 116a, b) to one of the sidewalls of the hollow body (Fig 1) and wherein the lid can pivot between an open position (Fig 1), in which the lid does not cover the open mouth and in which the flat area of the inner surface lies parallel to the plane of the closed base (Fig 3) and a closed position (Fig 2), in which the lid partly or completely covers the open mouth.  In particular, Everson discloses the range of motion of the lid to be beyond 180 degrees as shown in Fig 1.


    PNG
    media_image1.png
    828
    697
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    869
    571
    media_image2.png
    Greyscale

Regarding claim 2, Everson further discloses handle (24) is in a fixed position relative to hollow body (col. 4, ll. 8-12).
Regarding claim 3, Everson further discloses first elongate member (A) of the handle being directed connected to outer surface (14) of a sidewall of the hollow body.
Regarding claim 4, Everson further discloses second elongate member (B) of the handle directly connected to first elongate member (A).

Regarding claim 7, as best understood, Everson discloses area of the inner surface (C) of the lid forms a flat and substantially rigid work surface since it has the structure as recited.
Regarding claim 8, Everson further discloses wherein when lid (100) is in open position (Fig 1), the inner surface is not parallel with the closed base (22) so as to provide a work surface raised off the ground (Fig 1).  In particular, the inner surface can function as a work surface since it has the structure as recited.
Regarding claim 10, as best understood, Everson further discloses handle (24) located substantially centrally with respect to width of sidewall (14, Fig 1).
Regarding claim 11, Everson further discloses wherein the closed base (22) is rectangular and the handle is provided on a sidewall (14) that extends from the width of the base rather than the length.
Regarding claim 12, Everson further discloses the plane in which the closed base (22) lie is closer to second elongate member (B) of the handle than the first (A) since the second elongate member is closer to the base.
Regarding claim 13, Everson further discloses the handle (24) being C-shaped (Fig 1).
Regarding claim 14, Everson further discloses in closed position the lid (100) covers about 100 percent of the length of the mouth (Fig 2).
Regarding claim 16, Everson further discloses container includes one or more support members (38) inside the container on which a removable receptacle can be placed so as to engage with and be supported on the support members.



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0009312 to Morisey.
Regarding claim 1, Morisey discloses a container (102) capable of holding combat sport equipment, the container comprises a hollow body (106) defined by four sidewalls that extend from a closed base to an open mouth (Fig 2), a handle (112) provided on one of the sidewalls of the hollow body, the handle comprising a first elongate member (802)and second elongate member (adjacent 802, Fig 8a), wherein the first member has an elongate axis that lies parallel to the plane of the closed base (Fig 2), the second elongate member has an elongate axis that lies perpendicular to the plane of the closed base (Fig 2), a lid (104) having an inner surface (A, Fig 3e below) that comprises a flat area, an outer surface (B, Fig 3e), four edge (116, Fig 3d), wherein one of the edges is pivotally connected (at 108) to one of the sidewalls of the hollow body and wherein the lid can pivot between an open position (Fig 2), in which the lid does not cover the open mouth and in which the flat area of the inner surface lies parallel to the plane of the closed base and a closed position (Fig 1a), in which the lid partly or completely covers the open mouth. 


    PNG
    media_image3.png
    358
    372
    media_image3.png
    Greyscale




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Everson in view of US 2016/0100699 to Levie.

Regarding claim 18, Everson discloses the container of claim 1 but does not teach the hollow body including a fluid outlet.  Levie discloses a container (Fig 1) and in particular discloses hollow body including a fluid outlet (32) or permitting air to circulate around the contents in the container.  One of ordinary skill in the art would have found it obvious to incorporate a fluid outlet to Everson as suggested by Levie in order to provide air circulation.  


Claim 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Everson in view of US Patent No. 6,158,580 to Davis.
Regarding claim 9, Everson discloses the container of claim 1 and further discloses the hollow body divided by two or more compartments (60, 44) but does not teach the lid covering one compartment and not covering another.  However, Davis discloses a container with multiple compartments (29, 34) and lid (28) covering one compartment (29) and not covering another (34).  One of ordinary skill in the art would have found it obvious to change the dimensions of the Everson lid to cover one compartment and leave the other uncovered as suggested by Davis in order to allow one compartment to be exposed and facilitate access.
Regarding claim 19, Everson discloses the container of claim 1 but does not teach the sidewalls including a holder for presenting a sign.  However, Davis discloses a container (Fig 1) with multiple compartments and in particular discloses a holder (54) on the sidewall for holding a card.  One of ordinary skill in the art would have found it obvious to incorporate a holder to .

Claim 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Everson in view of US Patent No. 6,315,149 to Conrado et al. (Conrado).
Regarding claim 15, Everson discloses the container of claim 1 but does not teach the lid pivotally connected to the sidewall with the handle.  However, Conrado discloses a container (Fig 1) and in particular discloses lid (12) pivotally connected to the sidewall with handle (16).  One of ordinary skill in the art would have found it obvious to rearrange the handle of Everson such that it was on the sidewall pivotally connected to the lid as suggested by Conrado in order to facilitate handling of the container since it has been held that rearrangement of parts would have been obvious if shifting the parts would not have modified the operation of the device.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 17, Everson discloses the container of claim 1 but does not teach movement aids on outer surface of closed base.  However, Conrado discloses a wheeled container (Fig 1) and in particular discloses movement aids (wheels 36) provided on outer surface of closed base.  One of ordinary skill in the art would have found it obvious to incorporate wheels to the base of Everson as suggested by Conrado to facilitate transport and movement of the container.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735